DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 01/21/2022 the following occurred: Claims 1 and 11 were amended. Claims 1-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to an apparatus and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 22 recite to receive a referral order including trauma case information for a first patient from a first healthcare entity to refer the first patient to a second healthcare entity, the referral order to include a portion of the first patient's information from, to notify the second healthcare entity of the referral and provide the second healthcare entity with the referral order and generate an interface associated with the referral order for the second local information system, the second healthcare entity to process the referral order and accept or reject the referral order.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, by “manag[ing] business agreements between healthcare entities to enable unaffiliated healthcare entities to share information, thereby facilitating referral network growth.” (see: paragraph 39). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claims cover certain methods of organizing human activity because they address the need “to facilitate referral network growth, business agreement management, and regulatory and privacy compliance.” (see: paragraph 34). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a cloud-based clinical information…a first local information system of…the first local information system, the cloud-based clinical information system to…a second local information system of…facilitated via an edge device, the second local information system of… from the first local information system via the cloud-based clinical information system” (claims 1 and 11), where the cloud-based clinical information system includes “a processor” (claim 1), “wherein at least one of the first local information system and the second local information system includes a local cloud system to form a hybrid cloud system with the cloud-based clinical information system” (claim 8 and 18), “non-transitory computer-readable storage medium comprising instructions which, when executed, cause at least one processor to” (claim 11), and “the at least one processor” (claims 19 and 20), which are additional elements that are recited at a high level of generality (e.g., the “cloud-based clinical information system including a processor” is configured to provide a referral order through no more than a statement that said providing is “facilitated via an edge device”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 55, where “The example local cloud system 342 of FIG. 3 is implemented by the example edge device 310. In some examples, the edge device 310 employs a substantially similar architecture to the example architecture 300 of the remote cloud system 302 of FIG. 3 to implement the example local cloud system 342...”
Paragraph 74-75, where the “program may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 2312…may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a compact disk (CD), a digital versatile disk (DVD), a cache, a random-access memory (RAM) and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information).”
Paragraph 109, where “…more generally, the example cloud-based clinical information system 100 of FIG. 1 could be implemented by one or more analog or digital circuit( s ), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))…”
Paragraph 136, where “…In some examples, the second portion of the second healthcare information includes the same information, different information and/or additional information relative to the first portion of the second healthcare information. Thus, the edge device 310 may implement an example hybrid cloud system by allocating computing tasks and managing information flow between the local information systems 312, 314, the local cloud system 324, and the remote cloud system 302.”
Paragraph 137-139, where “[137] FIG. 23 is a block diagram of an example processor platform 2300 capable of executing the instructions of FIGS. 6-8 and 15-22 to implement the example clinical information system 100 of FIGS. 1, 3-5 and 12-14. The processor platform 2300 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device. [138] The processor platform 2300 of the illustrated example includes a processor 2312. The processor 2312 of the illustrated example is hardware. For example, the processor 2312 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. [139] The processor 2312 of the illustrated example includes a local memory 2313 (e.g., a cache). The processor 2312 of the illustrated example is in communication with a main memory including a volatile memory 2314 and a non-volatile memory 2316 via a bus 2318. The volatile memory 2314 may be implemented by Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM) and/or any other type of random access memory device. The non-volatile memory 2316 may be implemented by flash memory and/or any other desired type of memory device. Access to the main memory 2314, 2316 is controlled by a memory controller.”
Paragraph 151, where “Network as referenced herein can include, but is not limited to, a wide area network (WAN); a local area network (LAN); the Internet; wired or wireless (e.g., optical, Bluetooth, radio frequency (RF)) network; a cloud-based computing infrastructure of computers, routers, servers, gateways, etc.; or any combination thereof associated therewith that allows the system or portion thereof to communicate with one or more computing devices.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more, particularly by further detailing the abstract idea without providing further additional elements that amount to significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0027717 to Karamchedu in view of U.S. Patent Application Publication 2013/0179192 to Rajendran.

As per claim 1, Karamchedu teaches an apparatus comprising: 
a clinical information system including a processor (see: Karamchedu, Fig. 5, ele. 504; and paragraph 42-43, is met by message routing server; also see paragraph 11, 40, and 50, is met by memory, and electrical, magnetic, or optical signals capable of being stored, transferred, combined, and/or otherwise manipulated through mechanical, electrical and/or optical components of a processor based device) to receive a referral order including trauma case information for a first patient from a first local information system of a first healthcare entity (see: Karamchedu, Fig. 5, ele. 500-501; and paragraph 42-43, is met by sending clients) to refer the first patient to a second healthcare entity, the referral order to include a portion of the first patient's information from the first local information system (see: Karamchedu, paragraph 18-19, 22-27, and 33, is met by messaging where providers may send referrals, the messages including documents including clinical data such as patient data, such as chart summaries, laboratory reports, xrays, physician’s notes diagnostic test results, identifier), 
the clinical information system to notify the second healthcare entity of the referral and provide a second local information system of the second healthcare entity (see: Karamchedu, Fig. 5, ele. 506; and paragraph 42-43, is met by recipients) with the referral order (see: Karamchedu, paragraph 29-30, is met by receiving referral message with attached documents) and generate an interface associated with the referral order for the second local information system, the second local information system of the second healthcare entity to process the referral order and accept or reject the referral order from the first local information system via the interface of the clinical information system (see: Karamchedu, Fig. 3, ele. 307; and paragraph 29-31, is met by the recipient accepts of rejects the data and/or patient identified by the contents of the message for a patient referral by providing a GUI with a message as received by a recipient with a button or icon for the recipient to indicate whether the recipient accepts or rejects the data).
Karmchedu fails to specifically teach that the messaging component/message routing server is cloud-based or that communication with the sending clients and recipients facilitated via an edge device; however, Rajendran teaches a UMIAS hosted on a cloud server that enables the communication of medical information and images across a plurality of provider systems and platforms though an edge device, and allowing various users/medical providers in various locations to securely store and exchange patient information and medical images (see: Rajendran, Fig. 1; and paragraph 32, 34, 35, 37, 47, 58, 64, 73, 76, and 86).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the messaging component/message routing server and the recipients/servers as taught by Karmchedu to be implemented on a cloud server and an edge device, respectively, as taught by Rajendran, with the motivation of achieving a stream-lined, unified, universal system (see: Rajendran, paragraph 11) and/or with the motivation of being able to perform a host of other cloud-based functions (see: Rajendran, paragraph 12). 

As per claim 2, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the first local information system is to store patient information for the patient generated at a first healthcare facility (see: Karamchedu, paragraph 19-22 and 25, is met by data records and/or documents including clinical data such as patient data, such as chart summaries, laboratory reports, xrays, physician’s notes diagnostic test results, identifier).

As per claim 7, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the cloud-based clinical information system is to facilitate a second opinion of the first patient by a clinician of the second healthcare entity by providing the referral order to the second local information system (see: Karamchedu, paragraph 19, 22, and 29-31, is met by a primary care physician (PCP) may be linked to a specialist to effect a patient referral, where the recipient accepts of rejects the data and/or patient identified by the contents of the message for a patient referral).
Though not relied upon here for the purposes of rejection, it is noted that prior art U.S. Patent Application 2013/0208966 to Zhao also teaches facilitating a second opinion (see: Zhao, paragraph 54 and 81-86).

As per claim 8, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, and further teach:
wherein at least one of the first local information system and the second local information system includes a system to form a hybrid cloud system with the cloud-based clinical information system (see: Rajendran, Fig. 1; and paragraph 34, 35, 37, 58, and 64, is met by an edge device at the local facility which communicates and a remote cloud UMIAS to thereby achieve a hybrid storage model).
Though Rajendran teaches that aspects of the universal archive can be replicated at a local archive (see: Rajendran, paragraph 58) and that the universal archive is cloud-based (see: Rajendran, paragraph 11-12, 30, 32, 47, and 64), Rajendran fails to specifically teach that its local system is a local cloud system; however, Gokhale teaches a local cloud network including a local edge router in network communication with a remote cloud network (see: Gokhale, Fig. 1; and paragraph 11-13, 16-17, and 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the operatively connected local systems as taught by Karamchedu and Rajendran to be configured as a local cloud network as taught by Gokhale with the motivation of providing dynamically scalable resources and with the motivation that users do not have to have any knowledge of, expertise in, or control over the technology infrastructure in the “cloud” that supports them (see: Gokhale, paragraph 2).

Claims 11, 12, 17, and 18 repeat the subject matter of claims 1, 2, 7, and 8. Claims 1, 2, 7, and 8 have been shown to be fully disclosed by the teachings of Karamchedu and Rajendran as rejected above; as such, claims 11, 12, 17, and 18 are rejected here for the same reasons given in the above rejections of claims 1, 2, 7, and 8, which are incorporated herein.

Claims 3-6, 9, 10, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0027717 to Karamchedu in view of U.S. Patent Application Publication 2013/0179192 to Rajendran further in view of U.S. Patent Application Publication 2013/0208966 to Zhao.

As per claim 3, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, and while Karamchedu teaches receiving referral message with attached documents from and by the routing server/messaging component, where a primary care physician may be linked to a specialist to effect a patient referral, where the referral recipient may be authenticated before being allowed to view the message, similarly to the password access of the sending client (see: Karamchedu, paragraph 14, 18-19, 22-30, and 33), Karamchedu fails to specifically teach the following limitations met by Zhao as cited: 
wherein the edge device is to upload the trauma case information to at least one of the second local information system or the cloud-based clinical information system based on an affiliation of the first healthcare entity with the second healthcare entity. 
Zhao teaches a gateway manager including a set of rules or policies for multiple data providers that are associated with the same entity (e.g., multiple facilities of a medical institute) or otherwise associated with the same organization (see: Zhao, paragraph 33, 92, and 93) and that client access privileges to medical data stored in the medical data store being based on parameters such as medical institution (see: Zhao, paragraph 53 and 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge device of the hybrid storage model of routing server/messaging component as taught by Karamchedu and Rajendaran to include the gateway rules or policies for multiple data providers that are associated with the same entity and providing access privileges to clients based on medical institution as taught by Zhao with the motivation of updating the difference between the updated data and original data to a data provider (see: Zhao, paragraph 33) with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53).  

As per claim 4, Karamchedu, Rajendran, and Zhao teach the invention as claimed, see discussion of claim 3, and further teach:
wherein the edge device is to upload the trauma case information to the second location information but not the cloud-based clinical information system when the first healthcare entity is affiliated with the second healthcare entity (see: Zhao, paragraph 95, is met by data gateway managers communicating with each other to transfer data stored in data stores, particularly, when data centers are associated with the same organization, or associated in some other way).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge device of the hybrid storage model of routing server/messaging component as taught by Karamchedu and Rajendaran to include data gateway managers communicating with each other to transfer data stored in data stores as taught by Zhao with the motivation of with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53) and/or with the motivation of sharing data in a clinical or research trial (see: Zhao, paragraph 95).  

As per claim 5, Karamchedu, Rajendran, and Zhao teach the invention as claimed, see discussion of claim 4, and further teach:
wherein the edge device is to upload the trauma case information to the second location information but not the cloud-based clinical information system when the first healthcare entity is affiliated with the second healthcare entity and bandwidth usage is limited (see: Zhao, paragraph 39 and 95, is met by bandwidth requirements and data gateway managers communicating with each other to transfer data stored in data stores, particularly, when data centers are associated with the same organization, or associated in some other way).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge device of the hybrid storage model of routing server/messaging component as taught by Karamchedu and Rajendaran to include bandwidth requirements and data gateway managers communicating with each other to transfer data stored in data stores as taught by Zhao with the motivation of with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53) and/or with the motivation of sharing data in a clinical or research trial (see: Zhao, paragraph 95).  

As per claim 6, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Zhao as cited:
wherein the second healthcare entity is to be determined based on an affiliation between the first healthcare entity and the second healthcare entity and a trauma treatment capability of a second healthcare facility of the second healthcare entity (see: Zhao, paragraph 33, 34, 53, 54, 92, and 93, is met by a data gateway manager to automatically transfer medical data to/from data providers such as medical institutes based on a set of rules or policies based on parameters such as medical institution, specialty, reimbursement, or billing code where only having access to perform certain procedures that are reimbursed by insurance is provided).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical messaging system as taught by Karamchedu and Rajendaran to include a data gateway manager to automatically transfer medical data to/from data providers such as medical institutes based on a set of rules or policies based on parameters such as medical institution, specialty, reimbursement, or billing code where only having access to perform certain procedures that are reimbursed by insurance is provided as taught by Zhao with the motivation of updating the difference between the updated data and original data to a data provider (see: Zhao, paragraph 33) with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53).  

As per claim 9, Karamchedu and Rajendran teach the invention as claimed, see discussion of claim 1, and while Karamchedu teaches receiving referral message with attached documents from and by the routing server/messaging component, where a primary care physician may be linked to a specialist to effect a patient referral, where the referral recipient may be authenticated before being allowed to view the message, similarly to the password access of the sending client (see: Karamchedu, paragraph 14, 18-19, 22-30, and 33), Karamchedu fails to specifically teach the following limitations met by Zhao as cited:
further including a registration manager to assign first credentials to the first healthcare entity and second credentials to the second healthcare entity, each of the first credentials and the second credentials to be associated with an access right and a sharing right, wherein the first credentials and the second credentials are to relate based on an affiliation of the first healthcare entity with the second healthcare entity.
Zhao teaches a gateway manager including a set of rules or policies for multiple data providers that are associated with the same entity (e.g., multiple facilities of a medical institute) or otherwise associated with the same organization, where gateway management is configured by an administrator or authorized personnel via an interface (see: Zhao, paragraph 33, 34, 92, and 93), and that client access privileges to medical data stored in the medical data store being based on parameters such as medical institution and ability to give others access (see: Zhao, paragraph 53 and 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical messaging system as taught by Karamchedu and Rajendaran to include the gateway rules or policies for multiple data providers that are associated with the same entity, where gateway management is configured by an administrator or authorized personnel via an interface, and providing access privileges to clients based on medical institution and ability to give others access as taught by Zhao with the motivation of updating the difference between the updated data and original data to a data provider (see: Zhao, paragraph 33) with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53).  

As per claim 10, Karamchedu, Rajendran, and Zhao teach the invention as claimed, see discussion of claim 9, and further teach:
further including an agreement manager to store a contractual agreement between the first healthcare entity and the second healthcare entity to define the affiliation, the contractual agreement to include rules defining the access right and the sharing right between the first healthcare entity and the second healthcare entity.
Zhao teaches a gateway manager including a stored set of rules or policies for multiple data providers that are associated with the same entity (e.g., multiple facilities of a medical institute) or otherwise associated with the same organization, where gateway management is configured by an administrator or authorized personnel via an interface (see: Zhao, paragraph 33, 34, 92, 93, and 97), and that client access privileges to medical data stored in the medical data store being based on parameters such as medical institution and ability to give others access (see: Zhao, paragraph 53 and 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clinical messaging system as taught by Karamchedu and Rajendaran to include the stored set of gateway rules or policies for multiple data providers that are associated with the same entity, where gateway management is configured by an administrator or authorized personnel via an interface, and providing access privileges to clients based on medical institution such as medical institution and ability to give others access as taught by Zhao with the motivation of updating the difference between the updated data and original data to a data provider (see: Zhao, paragraph 33) with the motivation of preventing clients without privileges from accessing certain portions of medical data (see: Zhao, paragraph 53).  

Claims 13-16, 19, and 20 repeat the subject matter of claims 3-6, 9, and 10. Claims 3-6, 9, and 10 have been shown to be fully disclosed by the teachings of Karamchedu, Rajendran, and Zhao as rejected above; as such, claims 13-16, 19, and 20 are rejected here for the same reasons given in the above rejections of claims 3-6, 9, and 10, which are incorporated herein.

Response to Arguments
Applicant’s arguments from the response filed on 01/21/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because “Claims 11-20 were rejected as allegedly including transitory propagating signals. As noted in the Office Action, this rejection is obviated by setting forth "non-transitory" in claims 11-20.”
The original rejections are withdrawn in view of the amendments; however, the claims remain rejected under this heading for different reasons as articulated in the rejection above.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because “as noted in the USPTO's 2018 "Berkheimer" memo, examiner must support an assertion that claimed elements represent "well-understood, routine, conventional activity" based upon a factual determination supported by evidence (e.g., a citation to evidence, an explicit taking of Official Notice, etc.). No such factual evidence is presented in the Office Action. As such, the Applicant submits that the Examiner's burden has not been met. Moreover, the claims do not set forth "well-understood, routine, conventional activity".”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims were not found to encompass extra solution activity and so Berkheimer does not apply. Further, even if Berkheimer were found to be required (again, is not required in this case), evidence per Berkheimer was/is presented in the rejection. Berkheimer states: “Formulating Rejections: In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional ( or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)…” Berkheimer also details several other ways evidence may be provided, but evidence from the specification was/is provided in this case and includes:
Paragraph 55, where “The example local cloud system 342 of FIG. 3 is implemented by the example edge device 310. In some examples, the edge device 310 employs a substantially similar architecture to the example architecture 300 of the remote cloud system 302 of FIG. 3 to implement the example local cloud system 342...”
Paragraph 74-75, where the “program may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 2312…may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a compact disk (CD), a digital versatile disk (DVD), a cache, a random-access memory (RAM) and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information).”
Paragraph 109, where “…more generally, the example cloud-based clinical information system 100 of FIG. 1 could be implemented by one or more analog or digital circuit( s ), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))…”
Paragraph 136, where “…In some examples, the second portion of the second healthcare information includes the same information, different information and/or additional information relative to the first portion of the second healthcare information. Thus, the edge device 310 may implement an example hybrid cloud system by allocating computing tasks and managing information flow between the local information systems 312, 314, the local cloud system 324, and the remote cloud system 302.”
Paragraph 137-139, where “[137] FIG. 23 is a block diagram of an example processor platform 2300 capable of executing the instructions of FIGS. 6-8 and 15-22 to implement the example clinical information system 100 of FIGS. 1, 3-5 and 12-14. The processor platform 2300 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device. [138] The processor platform 2300 of the illustrated example includes a processor 2312. The processor 2312 of the illustrated example is hardware. For example, the processor 2312 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. [139] The processor 2312 of the illustrated example includes a local memory 2313 (e.g., a cache). The processor 2312 of the illustrated example is in communication with a main memory including a volatile memory 2314 and a non-volatile memory 2316 via a bus 2318. The volatile memory 2314 may be implemented by Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM) and/or any other type of random access memory device. The non-volatile memory 2316 may be implemented by flash memory and/or any other desired type of memory device. Access to the main memory 2314, 2316 is controlled by a memory controller.”
Paragraph 151, where “Network as referenced herein can include, but is not limited to, a wide area network (WAN); a local area network (LAN); the Internet; wired or wireless (e.g., optical, Bluetooth, radio frequency (RF)) network; a cloud-based computing infrastructure of computers, routers, servers, gateways, etc.; or any combination thereof associated therewith that allows the system or portion thereof to communicate with one or more computing devices.”

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejections should be withdrawn because “As in Enfish, the presently pending claims do not correspond to a situation in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation. Instead, the claims are directed to a problem in the clinical software arts using a particular configuration of components to generate a new result not achievable using current general systems. Thus, computer system operation and interaction between healthcare entities and cloud-based systems are provided in a new, patentable way by the claimed systems and methods, as in DDR Holdings, as well as the USPTO Subject Matter Eligibility Guidance.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The components utilized in the claims are general purpose components as evidenced in the present specification itself – see response (2) above. The arrangement of those components – at least as broadly claimed – is generic and does not provide a “new” result as argued – what exactly is this result? Regardless, the results provided by the claimed invention are encompassed within the abstract elements claimed and as described and easily delineated in the rejection above. Particularly, the recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, by “manag[ing] business agreements between healthcare entities to enable unaffiliated healthcare entities to share information, thereby facilitating referral network growth.” (see: paragraph 39). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claims cover certain methods of organizing human activity because they address the need “to facilitate referral network growth, business agreement management, and regulatory and privacy compliance.”
As per Enfish, it is unclear from the arguments what the additional elements in the claims are believed to either show the claimed idea is not abstract or somehow amounts to significantly more. The claims of Enfish were directed to a specific improvement to computer functionality by describing a specific type of data structure designed to improve the way a computer stores and retrieves data in memory, where the specific data structure in question was a self-referential table that functions differently than convention data structures by storing all entity types in a single table defining the table's columns by rows in that same table. The present claims are directed to an abstract idea, as shown above, and do not recite comparable features to that of Enfish. 
The claim in DDR was found to amount to significantly more not only because of the “look and feel” of the web page, but also because it comprised additional elements including “1) stor[ing] ‘visually perceptible elements’ corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site.” The present claims are concerned with no such additional elements. As previously stated, the specification shows the additional elements to be generic. The claimed abstract idea(s) are applied to said generic devices and do not meaningfully transform the abstract idea into a patent eligible application that is significantly more than the abstract idea itself. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 103 rejections should be withdrawn because “Karamchedu mentions sending a message from a data source to a data store. See, e.g., paras. [0018]-[0019] of Karamchedu. While that message may relate to a referral, Karamchedu provides no teaching or suggestion of generating an interface associated with the referral for another local information system to access and process the referral order to determine whether to accept or reject the referral order via the interface, as set forth in claim 1. See, e.g., paras. [0022]-[0027] of Karamchedu. Instead, Karamchedu sends a message with an identifier in the subject line or the body of the message. See, e.g., para. [0033] of Karamchedu. Rather than referral order transfer and analysis, as set forth in claim 1, Karamchedu is instead concerned with secure messaging. See, e.g., paras. [0040]-[0049].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Karamchedu clearly teaches providing a GUI with a message as received by a recipient with a button or icon for the recipient to indicate whether the recipient accepts or rejects the data (see: Karamchedu, Fig. 3, ele. 307; and paragraph 29-31). This meets the broad language of the claims where the interface is merely “associated” with the referral order such that accepting or rejecting the referral order is performed “via the interface”, with no clearly claimed indication of how the interface is configured or how it functions commensurate to the claimed intent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form, including:
U.S. Patent Application Publication 2012/0173260 to Nayak (see paragraph 32-35 and 47);
U.S. Patent Application Publication 2011/0191122 to Kharraz Tavakol (see paragraph 21, 84, 149, and 197); and
U.S. Patent Application Publication 2017/0116373 to Ginsburg (see paragraph 292-293, 297-298, and 316).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/               Primary Examiner, Art Unit 3626